Cooper, Judge.
This case originated as an administrative proceeding before the Georgia Office of Fair Employment Practices (“GOFEP”), based upon appellee’s charge of racial discrimination. Appellee, an associate professor at Albany State College, alleged that he was denied promotion to full professor because of his race. Appellee is white and Albany State College is a predominantly black college. After the issuance of a letter of determination by GOFEP, a hearing was held before a GOFEP special master who determined that Albany State College did engage in racial discrimination in the denial of appellee’s promotion. Upon appeal to the superior court, the findings of the special master were affirmed. Appellants’ application for discretionary review was then granted by this court.
Although appellants raise five enumerations of error, our discussion of one of the enumerations will render determinations on the other enumerations unnecessary at this time. Appellants argue that since the superior court did not allow appellants to orally argue the case before the superior court or allow appellants to submit written briefs to the court in violation of OCGA § 50-13-19 (g), then this court should remand to the superior court for such to occur. We *464agree. OCGA § 45-19-39 (a), which establishes the procedures for an appeal to the superior court from an order of a special master, specifies that all such appeals shall be in accordance with Chapter 13 of Title 50 of the Georgia Code. OCGA § 50-13-19 (g) requires a superior court, on review of administrative proceedings, to hear oral argument and receive written briefs upon request. Appellants clearly made such requests in their petition for review to the superior court and then filed a motion for reconsideration on this ground after the order had been issued. We determine that the superior court should fulfill its duty to review this case as required by statute before we commence our review. We therefore remand to the superior court to hear oral argument and receive written briefs and to issue an order based thereon.
Decided October 24, 1990
Rehearing denied November 5, 1990.
Michael J. Bowers, Attorney General, H. Perry Michael, Executive Assistant Attorney General, William B. Hill, Jr., Deputy Attorney General, Patricia T. Barmeyer, Assistant Attorney General, Richard S. Thompson, Special Assistant Attorney General, for appellant.
Black & Black, Eugene C. Black, Jr., for appellee.

Case remanded.


Banke, P. J., and Birdsong, J., concur.